              Case 1:18-cr-00905-LTS Document 142
                                              141 Filed 06/02/20
                                                        06/01/20 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                             June 1, 2020

     The Honorable Laura Taylor Swain
     United States District Judge
     United States Courthouse                                           MEMO ENDORSED
     500 Pearl Street, Chambers 1640
     New York, NY 10007

             Re:     United States v. Xiao Yu Wang, et al., 18 Cr. 905 (LTS)

     Dear Judge Swain:

            The Government writes to respectfully request an adjournment of the next status
     conference in the above-captioned case, currently scheduled for June 12, 2020 for approximately
     30 days in light of the COVID-19 pandemic, which has negatively impacted the parties’ ability to
     move the case forward. The Government consulted with defense counsel for each defendant, who
     consent to the adjournment.

             Accordingly, the Government respectfully requests that time be excluded under the Speedy
     Trial Act between June 12, 2020 through the next scheduled conference, because the “ends of
     justice served by the granting of such continuance outweigh the best interests of the public and the
     defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
     counsel for each defendant, who do not object to the exclusion of time.

The application is granted. The conference is adjourned Respectfully submitted,
 to July 13, 2020, at 3:30 p.m. The Court finds pursuant to
18 U.S.C. §3161(h)(7)(A) that the ends of justice served by GEOFFREY S. BERMAN
an exclusion of the time from today’s date through
7/13/20 outweigh the best interests of the public and the
                                                            United States Attorney
defendants in a speedy trial for the reasons stated above.

SO ORDERED.
Dated: 6/2/2020                                  by: _/s/Elizabeth A. Espinosa _____
/s/ Laura Taylor Swain                               Elizabeth A. Espinosa
Laura Taylor Swain, USDJ                             Assistant United States Attorney
                                                     (212) 637-2216
